Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 21, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144299 & (45)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  JOSEPH M. BAYAGICH and                                                                                  Brian K. Zahra,
  ROBIN T. BAYAGICH,                                                                                                 Justices
             Plaintiffs-Appellees,
  v                                                                SC: 144299
                                                                   COA: 298466
                                                                   Oakland CC: 2002-043281-AS
  TOWNSHIP OF ROSE and
  JAMES W. JAIKINS,
            Defendants,
  and
  RESNICK & MOSS, P.C.,
            Intervening Party-Appellant.

  _________________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the November 8, 2011 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 21, 2012                        _________________________________________
         p0514                                                                Clerk